Citation Nr: 1212190	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active service in the Army from July 1965 to August 1968.  He had periods of active duty in the Army Reserves in March 1970.  He had active duty for training (ACDUTRA) from August 9th to August 24th 1997.  He had active duty in the reserves from November 2006 to February 2007; and from July 2007 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2009, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  A transcript of that proceeding is of record. At that hearing the Veteran withdrew from appellate consideration the issues of service connection for a left knee disorder, residuals of a left ankle fracture, residuals of malaria, dysentery, a liver disorder, and basal cell carcinoma of the left ear.  See page 2 of the transcript of that hearing.  Also, a written confirmation of the withdrawal of those issues was submitted. Under 38 C.F.R. § 20.204(b) (appeal withdrawn at hearing), the issues have been properly withdrawn and those issues are not now before the Board. 

In April 2010 the Board remanded the issue on appeal for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether a chronic low back disorder had its onset during active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a chronic low back disorder was incurred in active military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue on appeal, the decision below is granting in full the benefit sought on appeal.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist such error was harmless and will not be further discussed. 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  


For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has a current back disability that is either directly related to service or secondary to a service-connected disability.  A careful review of the Veteran's claims file revealed that the Veteran asserts that he had three in-service low back injuries.  First, while serving in Vietnam; second, while on ACDTURA in Ecuador, and, thirdly; two Humvee accidents while in Iraq.  The Veteran's service treatment records include a December 2007 treatment note that for four months the Veteran has complained of back pain and that his individualized breathing apparatus (IBA) made his pain worse and that when he removed the vest the pain slowly and gradually diminished.  He was diagnosed with spinal stenosis of the lumbar canal, lumbosacral intervertebral disc degeneration, and lumbar disc degeneration L4-L5.  In February 2008 it was noted that the Veteran had a chronic history of low back pain with severe spinal stenosis.  It was stated that his low back pain was stable because he was taking 1 tabled of Percocet everyday for pain control; it was also noted that it was not work or battle related.  

In addition, to the December 2007 and February 2008 service treatment record notations the Veteran's VA treatment records also include diagnoses of a back condition.  As noted above, the Veteran has a lengthy history of Reserve service, including multiple periods of active duty and in July 2008 retired from the Reserves, and during this time he sought treatment at the VA.  A June 2009 VA treatment note had degenerative joint disease of the lumbar spine listed as an active problem with a diagnosis date of June 3, 2004.  In June 2006 it was noted that the Veteran had known disc disease and that he was to be prescribed Tylenol with codeine.  An August 2008 VA orthopedic consult noted that the Veteran reported that a year prior his vehicle overturned while he was in Iraq.  The VA orthopedist stated that he reviewed the Veteran's studies and that he had severe degenerative disc disease at L5-S1 and an MRI scan revealed right 6-7 disc herniation; he was administered steroid injections.  

The Veteran was afforded a VA examination in January 2009 and he reported the onset of his low back condition was a gradual onset of low to mid back pain during his tour in the Republic of Vietnam; onset of pain was correlated to jumping out of helicopters.  It was noted that the acute symptoms resolved, but that the Veteran reported waxing and waning of symptoms, and that he had a recent exacerbation when he was involved in two high energy Humvee accidents when he was deployed in Iraq.  He was diagnosed with degenerative joint disease of the lumbar spondylosis.  

In February 2011 the Veteran underwent another VA examination in compliance with the April 2010 Board remand.  The VA examiner stated that he could not provide an opinion without resorting to mere speculation because there was no evidence in the medical literature that lumbar degenerative disc disease and right lumbar radiculitis result from the for mentioned service connected disabilities.  He also stated that:

		In regards to his statement of back injury during 
      service, there is no documentation regarding a back 
      injury.  According to the [V]eteran he injured his back 
      during service the same time he injured his legs, but 
      there is no documentation. 

Report of February 2011 VA Examination

The Board finds that the after a review of both the medical and lay evidence of record, that by granting the Veteran the benefit of the doubt service connection is warranted.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Additionally, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  After a careful review of all the evidence of record the Board finds that service connection for a low back disorder is warranted.  The Board notes that there is one nexus opinion of record (the negative February 2011 VA examination opinion); however, the Board finds that this opinion is not probative.  The February 2011 VA examiner stated that there was no documentation regarding an in-service back injury; however, as noted above, the Veteran's service treatment records document that he was diagnosed in December 2007 and February 2008.  In addition, the Veteran's VA treatment records that document and diagnosis the Veteran with a low back condition were made contemporaneously with his dates of active duty service; the August 2008 treatment note was done on August 15, 2008, which is less than 3 weeks from when he returned from his deployment in Iraq.  Moreover, the January 2009 VA examiner even documented that the Veteran's back problems have been on and off since his deployment in the Republic of Vietnam.  

The Veteran is competent to testify as to experiencing back problems during his military service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).   Further, the Veteran's lay contentions regarding experiencing this disorder during his military service are supported by his service treatment records and contemporaneous VA treatment records, as discussed above.  The Veteran's military service treatment records and VA treatment records were generated with a view towards ascertaining the Veteran's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history). As such, her service and VA treatment records provide evidence of back problems developing during his lengthy military service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  The Board notes that "subsequent manifestations of the same chronic disorder at any later date, however remote are service connected." Id.  The Board notes that the manifestations of his low back condition were not even remote because since the Veteran filed his claim for service connection he has been deployed twice to Iraq.  In addition, the Veteran has asserted to the VA and the Board that his low back condition is due to his different deployments and these statements have also been made to various VA doctors including the January 2009 VA examiner and February 2011 VA examiner.  Thus, the Board finds that the Veteran's statements are competent and credible and are supported by the medical evidence of record; thus, service connection for a low back disorder is warranted.   

In summary, after a careful and considered review of the record evidence, and by resolving the benefit of the doubt in the Veteran's favor, the Board finds that service connection for a chronic low back disorder is warranted.  While the February 2011 VA examiner stated that the Veteran's service treatment records did not document any in-service injuries, the Veteran's service treatment records reveal diagnoses pertinent to the low back in December 2007 and February 2008, as well as diagnoses in the Veteran's VA treatment records, that were contemporaneous to his multiple deployments since he has filed his claim for service connection.  Under such circumstances, the resolution of all reasonable doubt shall be in the Veteran's favor.  Accordingly, the Board determines that service connection for a chronic low back disorder is warranted. 


ORDER

Service connection for a chronic low back disorder is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


